 In the Matter of GENERAL MOTORS CORPORATION, TERNSTEDT-TRENTONDIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERSOF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-2242.-Decided January 21, 1941Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Bennet F. Schaufler,for the Board.Mr: E. J. Hanson,of Trenton, N. J., for the Company.Mr. Edward Gray,of Trenton, N. J., for the Union.Mr-Louis Colcin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn October 1, 1940, International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., herein called theUnion, filed with the Regional Director for the Fourth Region (Phila-delphia, Pennsylvania) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees atthe Ternstedt-Trenton Division of General Motors Corporation, hereincalled the Company, engaged in the manufacture of various typesand kinds,of automobile body hardware at Trenton, New Jersey, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 29, 1940, the Company,the Union, and the Regional Director entered into a "STIPULATION FORCERTIFICATION OF REPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on December 18, 1940, under the direction and supervisionof the Regional Director among all production and maintenance em-ployees at the Ternstedt-Trenton Division of General Motors Cor-poration, excluding direct representatives of the management, suchas officers and directors of the corporation, sales managers and assist-ant sales managers, factory managers and assistant factory managers,directors and employees of sales, accounting, personnel, and indus-trial relations departments, directors of purchases and assistant di-29 N. L. It. B., No. 22.12249 GENERAL MOTORS CORPORATION123rectors of purchases, superintendents and assistant superintendents,general foremen, foremen and assistant foremen, and all other per-'sonsworking in a supervisory capacity, including those having theright to hire or discharge and those whose duties include recomnYen-dation as to airing or discharging (but not leaders), and those em-ployees whose work is of a confidential nature, tine-study men, plant-protection employees (but not to include maintenance *patrolmen or,fire patrolmen), all clerical employees, shift engineers and shift oper-ating engineers in power plants, designing (drawing board), pro-duction estimating and planning engineers, draftsmen and detailers,physicists, chemists, metallurgists, artists, designer-artists, and clayand plaster modelers (but not those who make patterns), timekeepers,technical school students, indentured apprentices, and those technicalor professional 'employees who are receiving special training, andkitchen or cafeteria, help, to deterinine whether or not said employeesdesire to be represented by. the Union.On December 23, 1940, theRegional Director issued and duly served upon the parties his Elec-tion Report on the ballot.No objections to the conduct of the ballotor the Election Report have been filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total eligibleto vote_____________________________________ 2,609Totalvalid votescast______________________________________ 2,458Total number of ballotscast for United Automobile Workersof America,affiliatedwith the C I. 0____________________ 1, 872Total number of ballots cast against United AutomobileWorkers ofAmerica, affiliatedwith the C. I 0_____________586Totalnumber ofblank ballots_____________________________5Total number of void ballots_______________________________2Total number of challengedballots_________________________12Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees at the Ternstedt-Trenton Division of Gen-eralMotors Corporation, Trenton, New Jersey, within the meaningof Section 9 (c) and Section 2 (6) and (7) of .the National LaborRelations Act.2.All production and maintenance employees at the Ternstedt-Trenton Division of General Motors Corporation, excluding directrepresentatives of the management, such as officers and directors ofthe corporation, sales managers and assistant sales managers, fac-,torymanagers and assistant factory managers, directors and em- 124DECIS[ONS OF NATIONAL LABOR, RELATIONS BOARDployees of sales, accounting, personnel, and industrial relations de-partments, directors of purchases and assistant directors of pur-chases,superintendentsand assistant superintendents,generalforemen, foremen and assistant foremen, and all other personsworking in a supervisory capacity, including those having theright to hire or discharge and those whose duties includerecommendation as to hiring or discharging (but not leaders), andthose employees whose work is of a confidential nature, time-studymen, plant-protection - employees (but not to include maintenancepatrolmen or fire patrolmen), all clerical employees, shift engineersand shift operating engineers in power plants, designing (drawingboard), 'production estimating and planning engineers, draftsmenand detaile_rs, physicists, chemists,metallurgists, artists, designer-artists, and clay and plaster modelers _(but not those who make pat-terns), timekeepers, technical school students, indentured apprentices,and those technical or professional employees who are receiving spe-cial training, and kitchen or cafeteria help, constitute a unit appro-priate for the purposes of" collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.International Union, United Automobile Workers of America,affiliatedwith the Congress of Industrial Organizations, has beendesignated and selected by a majority of the employees in the aboveunit and is their representative for the purposes of collective bar-gaining and is the exclusive representative of all employees in thesaid unit, within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act,IT Is HEREBYCERTIFIED that International Union, United Automo-bileWorkers of America, affiliated with the Congress of IndustrialOrganizations, has been designated and selected by a majority of allproduction and maintenance employees at- the Ternstedt-TrentonDivision of General Motors Corporation, Trenton, New Jersey, ex-cluding direct representatives of the management, such as officers anddirectors of the corporation, sales managers and assistantsalesman-agers, factory managers and assistant factory managers, directors andemployees of sales, accounting, personnel, and industrial relationsdepartments, directors of purchases and assistant directors of pur-chases, superintendents and assistant superintendents, general fore-men, foremen and assistant foremen, and all other persons working ina supervisory capacity, including those having the right to hire or GENERAL MOTORS CORPORATION125discharge and those whose duties include recommendation as to hiringor discharging (but not leaders), and those employees whose work isof a confidential nature, time-study men, plant-protection employees(but not to include maintenance patrolmen or fire patrolmen), allclerical employees, shift engineers and shift operating -engineers inpower plants, designing (drawing board), production estimating andplanning engineers, draftsmen and detailers, physicists, chemists,metallurgists, artists, designer-artists, and clay and plaster modelers(but not those who make patterns), timekeepers, technical schoolstudents, indentured apprentices, and those technical or professionalemployees who are receiving special training, and kitchen or cafe-teria help, as their representative for the purposes of collective bar-gaining, and that, pursuant to the provisions of Section 9 (a) of theAct, International Union, United Automobile Workers of America,affiliatedwith the Congress of Industrial Organizations, is the ex-clusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.